Title: From Alexander Hamilton to James McHenry, 29 May 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York May 29th. 1799—
          
          Annexed I send you an Extract of a letter from Col: Taylor to me of the 27th. Inst. Confiding in the Judgment of that officer, and considering the importance of promptly filling the vacancies, I beg leave to second his recommendation of the Gentlemen mentioned therein and shall be glad to have them officer approved
          With great consideration &c—
           Secretary of War
        